             Case 1:15-cr-00663-CM Document 104 Filed 11/16/20 Page 1 of 3


                                                                               VSDCSDNY
                                                                               OOCUMENT
l ITl::D STATES DISTRICT COURT                                                 ELECTRONICALLYFILBD
SOUTI !ER DISTRICT OF EW YORK                                                 OOC#:                       .
                                                                                                      I



----------------------------------------------------------------------X       DATE FIL.Em: It / If; / 2-0
U !TED STATES OF AMERI CA,

                 - v-                                                          1: 15CR00663 -03 (CM )
                                                                                      ORD ER
RAMlZ POV ATAJ ,

                                   Defendant.

---------------------------------------------------------------------- X

Colleen McMahon, Chief Judge:

         The Court wi ll conduct a violation of supervised release proceeding via

video/teleconference using the CourtCall platform on              ovember 18, 2020, at 9:00 a.m. As

requested, defense counsel will be given an opportunity to speak with the Defendant by

telephone for fifteen minutes before the sentencing proceeding begins (i.e., at 8:45 a.m.) ; defense

counsel should make sure to answer the telephone number that was previously provided to

Chambers at that time.

         To optimize the quality of the video feed. only the Court, the Defendant, defense counse l.

and counsel for the Government wi ll appear by video for the proceeding; all others will

participate by telephone. Due to the limited capacity of the Cou11Call system, only one counsel

per party may participate. Co-counsel, members of the press, and the public may access the

audio feed of the conference by calling 855-268-7844 and using access code 678 12309# and Pl

992 1299#.

         In advance of the conference, Chambers will email the parties with further information on

how to access the conference. Those participating by video wil l be provided a link to be pasted

into their browser. The link is non-transferrable a nd can be used by only o ne pe rso n;
            Case 1:15-cr-00663-CM Document 104 Filed 11/16/20 Page 2 of 3




further, it should be used only at the time of the conference because using it earlier could result

in disruptions to other proceedings.

       To optimize use of the CourtCall technology, all those participating by video should:

            I. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
               not use Internet Explorer.

           2. Use hard-wired internet or WiFi. 1fusi ng WiFi , the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           3. Minimize the number of others using the same WiFi router during the conference.

Further. all participants must identify themselves every time they speak, spell any proper names

for the court reporter. and take care not to interrupt or speak over one another. Finally, al l of

those accessing the conference -    whether in li sten-only mode or otherwise - are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       To the extent that there are any documents relevant to the proceeding (e.g.. proposed

orders or documents regarding restitution, forfe iture, or removal), counsel should submit them to

the Court (by email or on ECF, as appropriate) at least at least 24 hours prior to the

proceeding. To the extent any documents require the Defendant's signature, defense counsel

should endeavor to get them signed in advance of the proceeding as set forth above: if defense

counsel is unable to do so. the Court will cond uct an inquiry during the proceed ing to determine

whether it is appropriate for the Court to add the Defendant's signature.

                                                       SO ORDERED.


Dated: November 16. 2020
       New York. ew York                                     Colleen McMahon
                                                               Chief Judge




                                                   2
               Case 1:15-cr-00663-CM Document 104 Filed 11/16/20 Page 3 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA

                                                                               WAIVER OF RIGHT TO BE
                             -v-
                                                                               PRESENT AT CRIMINAL
                                                                               PROCEEDING (Violation of
RAMIZ POVATAJ,                                                                 Supervised Release Proceeding)
                                      Defendant.
-----------------------------------------------------------------X
                                                                                1:1SCR00663-03 (CM)



          I am aware that I have been accused with violating the terms of my supervised relea se . I
          understand I have a ri ght to appear before a judge in a courtroom in the Southern District
          of New York on all proceedings related to the alleged violation (s) . I am also awa re that
         the public health emergency created by the COVID- 19 pandemic has interfered with
          travel and re stricted access to the federal courthou se. I have discu ssed the se issues with
          m y attorney. By signing this document, I wish to advise the court that I wi llingly give up
          my right to appear in person before the judge to resolve the violation accusation(s). By
          signing t his document, I also wish to adv ise the court that I willingly give up any right I
          might have to have m y attorney next to me during the proceedings, so long as the
          following conditions are met.              I want my attorney to be able to participate in the
          proceeding and to be able to speak on my behalf during the proceed ing. I also want the
          ability to speak privately with my attorney at any time during the proceeding if I wish to
          do so.



Date:
                    Print Name                                          Signat ure of Defendant




Date :
                     Signature of Defense Counsel




Date:                                  Accepted :
                                                          Signature of Judge




                                                               3
